January 29, 2010


Mr. James W. Volberding
Attorney At Law
Suite 1850, Plaza Tower
110 North College Avenue
Tyler, TX 75702

Honorable Craig A. Fletcher
Cherokee County Courthouse
135 S Main St
Rusk, TX 75785
Sheriff James Campbell
Cherokee County Sheriff
272 Underwood Street
Rusk, TX 75785


Mr. David S. Bouschor II
Law Office of David Boushcor II, P.C.
217 E. Oak
Denton, TX 76201-4241

RE:   Case Number:  10-0039
      Court of Appeals Number:  12-09-00278-CV
      Trial Court Number:  10745

Style:      IN RE  JERRY BYROM

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Scott Edward       |
|   |Rectenwald             |
|   |Ms. Laverne Lusk       |
|   |Ms. Cathy S. Lusk      |